Case 1:21-cv-00012-NRN Document 1 Filed 01/04/21 USDC Colorado Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Case No. 21-cv-

MOUREENE TAYLOR,

      Plaintiff,

vs.

KAISER FOUNDATION HEALTH PLAN OF COLORADO,

      Defendant.


                          COMPLAINT AND JURY DEMAND


      Plaintiff Moureene Taylor, by her attorney Robert M. Liechty of ROBERT M

LIECHTY PC, brings her complaint as follows:

      1.      Plaintiff Moureene Taylor lives in Bremerton, Washington. She used to

work for defendant Kaiser in the Denver area.

      2.      She filed a charge with the EEOC and received her right to sue letter from

the EEOC on October 8, 2020. She has timely filed her complaint in this Court and this

Court has jurisdiction and venue over the complaint.

      3.      She worked as a massage therapist for Kaiser’s Center for

Complementary Medicine from February, 2018, to May, 2019. Plaintiff worked under a

union contract. The unit had nine massage therapists who worked in conjunction with

chiropractors and acupuncturists at some seven Kaiser locations throughout the Denver

area. The massage-therapy unit was disbanded on May 31, 2019. Plaintiff brings a
Case 1:21-cv-00012-NRN Document 1 Filed 01/04/21 USDC Colorado Page 2 of 9




claim for working in a hostile work environment, not for a discriminatory termination,

except for failure to pay her the severance that others received as described below.

        4.     One of plaintiff’s patients was interested in how acupuncture might help

her. Plaintiff introduced the patient to Dallas Cox, an acupuncturist at that Center, who

curtly told the patient, in front of plaintiff, “You are going to see her [plaintiff] until you

realize it doesn’t work,” and then he walked away. This was extremely demeaning to

plaintiff.

        5.     On April 5, 2018, Mr. Cox told plaintiff, “We need to talk and you’re going

to listen.” He demeaned her in this confrontation.

        6.     Plaintiff and Mr. Cox were discussing a scientific article pointing out that

males and females react differently to the flu. For some unknown reason, Mr. Cox

accused plaintiff of using the phrase “you people” in discussing this article, implying that

plaintiff was making a racial categorization. The article had nothing to do with race.

        7.     In April and May, 2018, Mr. Cox’s demeaning treatment of plaintiff caused

her to have two migraine headaches, preventing her from working, and caused her to

vomit while at work.

        8.     Mr. Cox sat back to back with plaintiff’s desk, with a walkway going

between the backs of their two chairs. In May, 2018, he intentionally put his coat and

gym bag on her desk and chair, intimidating her from using her own desk. Plaintiff

waited an hour until Jonathan Berkshire asked Mr. Cox to remove his coat and gym

bag.




                                                 2
Case 1:21-cv-00012-NRN Document 1 Filed 01/04/21 USDC Colorado Page 3 of 9




       9.     Plaintiff complained to Dr. Robert Smigelski, her supervisor and a

chiropractor in the Center, about the gym-bag incident. Dr. Smigelski laughingly said

that Mr. Cox had done it on purpose. Dr. Smigelski transferred plaintiff to the Midtown

center.

       10.    In early September, 2018, the massage therapists decided to file a

grievance against Kaiser because Kaiser was not providing them with breaks required

under the law and, because of this, the massage therapists were suffering injuries.

Some of the massage therapists were afraid of retaliation if they signed such a

grievance and, consequently, the signing of the grievance would die at the various

locations. To resolve this, plaintiff drove the grievance from location to location for

signatures on her day off.

       11.    On September 20, 2018, staff and management had a hearing concerning

this grievance. Besides two union representatives, only the two black massage

therapists (plaintiff and Roberta Johnson) and one other therapist appeared at this

hearing.

       12.    On September 27, 2018, and for months afterwards, both plaintiff and

Roberta Johnson were intentionally not being included in invitations to staff meetings.

       13.    In November, 2018, both black employees were taken off the website as

being providers at Kaiser.

       14.    Ms. Taylor first met Ms. DePicciotto, the department head and Dr.

Smigelski’s supervisor, after working at Kaiser for approximately two months. Plaintiff




                                              3
Case 1:21-cv-00012-NRN Document 1 Filed 01/04/21 USDC Colorado Page 4 of 9




only saw Ms. DePicciotto occasionally until after the above grievance hearing, when

plaintiff would see Ms. DePicciotto approximately weekly.

       15.    Dr. Smigelski’s attitude toward plaintiff changed in November, 2018.

Previously, he had called plaintiff “Moureene,” but, thereafter, he called her “Ms. Taylor.”

He also began communicating with her via her personal cell phone so that his

communications would not be traceable on company e-mail.

       16.    The only other black massage therapist, Roberta Johnson, filed a union

grievance of harassment in December, 2018. Her union steward, Pat Johnson, told her

that the conduct was not mere harassment but that it was racial discrimination based

upon the steward’s knowledge of other racial discrimination at Kaiser.

       17.    Roberta Johnson asked plaintiff to join the grievance, but plaintiff declined

because she did not want to cause problems and she hoped that the discrimination

would fade away. Ever since Roberta Johnson filed that grievance, both black

employees have felt increased racial discrimination.

       18.    Ms. DePicciotto was extremely irritated with the race grievance brought by

Ms. Johnson. After that hearing, when she greeted plaintiff, she would “sing out” her

name in a saccharine manner. In approximately December, Ms. DePicciotto began

monitoring plaintiff’s emails.

       19.    In November, 2018, plaintiff’s managers, Dr. Smigelski and his supervisor,

Melissa DePicciotto, refused to address the two black employees when they walked into

a group meeting. In Ms. Johnson’s racial-grievance hearing, Ms. DePicciotto told Ms.

Johnson that “I just don’t know how to talk to you people.”



                                             4
Case 1:21-cv-00012-NRN Document 1 Filed 01/04/21 USDC Colorado Page 5 of 9




        20.   In approximately November-December, 2018, plaintiff was working at the

Midtown location on a Saturday. Dr. Clemenson, a medical doctor and acupuncturist

with the Center, was in the kitchen working as a volunteer filling bags with food for

people who needed the food. Plaintiff was working across the hall with a patient. Dr.

Clemenson was making too much noise in the kitchen and plaintiff asked him to try to

be more quiet because of her patient. He sneered at her and slammed the door in her

face.

        21.   Also in approximately November-December, 2018, Ms. DePicciotto

removed a poster of the Kaiser CEO, who was black, from a provider’s treatment room.

The person who put up the poster, a chiropractor by the name of Patrick, saw no other

reason for removing the poster except that the man in the poster was black.

        22.   As of mid-November, 2018, plaintiff was feeling overwhelmed by the daily

racial tension at work. It would not have been so bad if all the employees had been

treated poorly; what made it unbearable was the fact that the tension was addressed to

plaintiff only. Because she and the other black therapist, Ms. Johnson, never worked

together, plaintiff did not see how Ms. Johnson was being treated.

        23.   Plaintiff was not sleeping and would often cry. She suffered stress

migraines and vomited approximately four times while at work. Since leaving Kaiser,

she has had no stress migraines nor has she vomited at work.

        24.   On February 21, 2019, personal items were removed from plaintiff’s desk

although other employees were allowed to have personal items.




                                             5
Case 1:21-cv-00012-NRN Document 1 Filed 01/04/21 USDC Colorado Page 6 of 9




       25.    In February-March, 2019, plaintiff was not allowed to substitute for

massage therapists who were sick or away from work. The union stopped this conduct

because it was in plaintiff’s contract that that is precisely what she was supposed to do.

       26.    Management told the massage therapists in a meeting on March 27, 2019,

that the hospital was disbanding the massage therapists. Just after management left

the room, Cori West, a massage therapist, yelled, “It’s your and Roberta’s fault because

you were too much for management.” Later, Ms. West yelled at plaintiff, “I will not let

you speak.” Management received reports from several employees of this misconduct,

but Ms. West received no discipline.

       27.    Shortly after this meeting, Dr. Smigelski issued a Joint Objective

Discovery (JOD) against plaintiff because she received a patient complaint. A JOD is

Kaiser’s first level of written discipline. On the same day, she received a second JOD

for being behind in her patient notes. Her union steward said that he had never seen a

JOD for either one of these alleged infractions. Because it was already determined that

all of the massage therapists would be let go within the next two months, such a JOD

was done simply for harassment.

       28.    Prior to dismantling the group, a representative from a Kaiser hospital in

Seattle came to Denver to study the Center for Complementary Medicine. Ms.

DePicciotto stopped plaintiff from meeting with this representative. Nonetheless,

plaintiff obtained the representative’s card and looked up her contact information and

gave it to chiropractor Bussa.




                                            6
Case 1:21-cv-00012-NRN Document 1 Filed 01/04/21 USDC Colorado Page 7 of 9




       29.    Both he and plaintiff called Seattle and Mr. Bussa received an immediate

response. The Kaiser Seattle representatives never responded to plaintiff. The Seattle

hospital offered a job to Mr. Bussa, but never even contacted plaintiff, even after her

second attempt to contact them.

       30.    Dr. Smigelski consults with the Seattle group and prevented plaintiff from

obtaining employment with them.

       31.    All the full-time massage therapists received severance of approximately

$45,000, depending on their salary. Although plaintiff was hired as a part-time

employee, she worked over 32 hours per week for three consecutive months prior to the

termination of the massage therapists. According to the union contract, she was

entitled to the $45,000 severance.

       32.    The union representative, Sun, told plaintiff both before and after May 31,

2019, that plaintiff would get the severance. Plaintiff spoke to HR who told plaintiff that

because her department did not approve the severance, she would not get it. Plaintiff

never received the severance.

                               Hostile Work Environment

       33.    The above-described, racially-oriented conduct was sufficiently severe or

pervasive as to alter the conditions of plaintiff’s employment and create an abusive

working environment.

       34.    Plaintiff perceived this work environment as being abusive as evidenced

by her migraine headaches, vomiting at work, and lack of sleep.




                                             7
Case 1:21-cv-00012-NRN Document 1 Filed 01/04/21 USDC Colorado Page 8 of 9




       35.    Such an abusive work environment violates Title VII, 42 USC §2000e-

2(a)(1).

       36.    Plaintiff is entitled to compensation for these losses under 42 USC

§1981A(b).

       37.    She is also entitled to punitive damages under 42 USC §1981A(b)(1)

because Kaiser engaged in this discriminatory practice with malice or reckless

indifference to Ms. Taylor’s federally protected rights.

       38.    Finally, Ms. Taylor is entitled to her attorney’s fees and costs pursuant to

42 USC §2000e-5(k).

                       Discriminatory Failure to Pay Severance

       39.    Under the union contract, plaintiff was entitled to receive a $45,000

severance payment upon her separation of employment. Despite her right to this

payment, because of plaintiff’s race and her attempts to assert her rights under Title VII,

Kaiser did not pay her the severance.

       40.    This violates Title VII, 42 USC §2000e-2(a)(1).

       41.    Plaintiff is entitled to the severance of $45,000 compensatory damages,

and for attorneys fees under §1981A(b) and §2000e-5(k), respectively.

       42.    She is also entitled to punitive damages under 42 USC §1981A(b)(1)

because Kaiser engaged in this discriminatory practice with malice or reckless

indifference to Ms. Taylor’s federally protected rights.




                                             8
Case 1:21-cv-00012-NRN Document 1 Filed 01/04/21 USDC Colorado Page 9 of 9




       WHEREFORE, plaintiff Moureene Taylor respectfully requests that this Court

enter judgment in her favor and for costs, interest, attorney’s fees, and such other relief

as this Court may deem proper.

                              Plaintiff requests trial to a jury.


       Respectfully submitted this January 4, 2021.



                            By:    s/      Robert M. Liechty
                                           Robert M. Liechty
                                           ROBERT M LIECHTY PC
                                           1800 Gaylord St.
                                           Denver, Colorado 80206
                                           Tel: (303) 861-5300
                                           Fax: (303) 861-2746
                                           Email: rliechty@crossliechty.com
                                           ATTORNEY FOR PLAINTIFF

Address of Plaintiff:
100 Sheridan Rd., Apt. 305
Bremerton, WA 98310




                                              9
